IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-07-00157-CR

JULIO CESAR CRUZ MALDONADO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F35985


                          MEMORANDUM OPINION


      Appellant Julio Cesar Cruz Maldonado appeals the trial court’s revocation of his

community supervision and imposition of a ten-year prison sentence. We will affirm.

      On ten years’ community supervision for two counts of assault on a public

servant, Maldonado pled “true” to four allegations in the State’s Motion to Revoke

Community Supervision. Maldonado admitted that he was convicted of theft, failed to

pay his community supervision fee, failed to report to his supervision officer, and failed

to complete his court appointed community service.          The trial court revoked his
community supervision and sentenced him to ten-years confinement subject to

reinstatement of probation after successful completion of “shock probation.”

Maldonado successfully completed his “shock probation” and the court reinstated his

community supervision.         The following day, the State reported Maldonado to the

Immigration and Customs Enforcement Agency and he was deported. Maldonado later

returned to the U.S.

         A second motion to revoke was filed after Maldonado’s return, alleging that he

failed to: pay his supervision and crime stoppers fees and complete his community

service hours. The court held a second hearing in which Maldonado again pled “true”

to the allegations against him. Following the hearing, the court sentenced Maldonado

to his original ten-year sentence. Maldonado appeals, asserting that the trial court

abused its discretion in revoking his probation and imposing the maximum period of

confinement.

        To overturn a revocation order, a defendant must successfully challenge each

finding on which the revocation is based. Harris v. State, 160 S.W.3d 621, 626 (Tex.

App.—Waco 2005, pet. dism’d). However, a defendant cannot challenge a revocation

finding on an allegation to which he pled “true.” Id. (citing Cole v. State, 578 S.W.2d 127,

128 (Tex. Crim. App. [Panel Op.] 1979)).

        Maldonado’s plea of “true” is sufficient to support the revocation of his

community supervision. Cole, 578 S.W.2d at 128. Further, the punishment was within

the range provided by statute. Accordingly, we overrule his sole issue and affirm the

judgment of the trial court.

Maldonado v. State                                                                    Page 2
                                                BILL VANCE
                                                Justice


Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Affirmed
Opinion delivered and filed December 17, 2008
Do not publish
[CR25]




Maldonado v. State                                           Page 3